Title: From Thomas Boylston Adams to Joseph Barlow Felt, 4 September 1826
From: Adams, Thomas Boylston
To: Felt, Joseph Barlow


				
					Dear Sir.
					Quincy 4th Septr. 1826.
				
				I received your favour of the 17th August and thank you for your prompt compliance with my wishes in the article of books. I have not been in Boston since the receipt of it and cannot therefore acknowledge the receipt of the missing Volumes at Messrs: Cummings & Co—The same reason has prevented my depositing there the two or three books with the name of Mr Shaw in them. One of these was a file of the Columbian Centinel for 1793, which was brought here some years ago at my Father’s request, and has the name of “William Smith” in it, to which is added—“Shaw” in his own hand writing. This Volume is claimed by a Mr Jackson of Boston, as having been lent to Mr: Shaw and I have sent it to the City for his inspection. Should it not prove to be his property, I will have it left at Messrs C. & Hilliard’s Store. A work in One Vol: 8vo: called “Proofs of a Conspiracy” by J. Robinson, and a Vol. in boards 8vo: of “Select Speeches,” by Dr. N. Chapman, are all yet discovered of Mr Shaw’s, and the latter is without any name in it. A “Memoir by Don Suis de Onis.”Not having of late communicated to you a Statement of the concerns of the Medford farm, I take this opportunity to present a view of its situation as to the arrearages of rent, &ca as late as May last, and I also ask your advice on the question of future proceedings as to the enforcement of payment. I am not Satisfied, with the present Tenant and wish to remove him; the only dissuasive to this course is my belief in his utter inability to pay what he owes us and the certainty of a loss on his debt. We have to choose between this conviction and the hope of a more efficient Tenant. I have recently had an interview with a man who appeared desirous of hiring the Farm, and wished to be informed if Stoddard was going off—Mr Stoddard offered to sell or transfer his Lease by Assignment to Mr Fosdick, but upon terms too hard for him to comply with. I also wish information how you and Mrs Felt feel disposed as to dividing or offering for sale of the Farm this Fall.  It is not in my power to make any proposition to buy out my Copartner, and I only wish to be informed if Mrs Felt would join in making an attempt to dispose of it, at private sale.The state of Cash receipts between us, was represented Sometime last fall, by Mr C. S. Foster to be equal on the balance in his hands, for rent paid him by Mr Stoddard. Viz—Of $74—Fiftynine was due to me and Fifteen to you. Since then, I have received at one time $14, and at another $48—if my memory serves me. What payments have been made Since last May I do not know, but a few days ago I called for a payment of One hundred dollars to be made on the 2d: Instant, with what Success I am yet to learn—A punctual man for a Tenant of a Farm is “rara avis in terra,” and I might add from experience—“nigro–que Similiter Cycno.”With much love to Mrs: Felt—I am, truly / & Respectfully Your’s
				
					Thomas B Adams.
				
				
					PS.Quincy 5th September.In anticipation of your favour of the 2d Instant, I had written to you, as above, and have now to thank you for the information contained in your last. In Mr J H Foster’s custody are a number of books chiefly belonging to my Brother J Q Adams Esqr: which are retained for him at his request. Of those books having the name of Charles Adams’ in them, I have no knowledge and therefore cannot explain how Mr Shaw came by them. The other packages you mention may be left at the Office of George W Adams Esqr Court Street, Boston.When you visit Boston as you propose in October, the notes of Mr: Stoddard will be conformed to your wish, if not previously put in suit. As the papers you mention having laid aside may be of some importance to my Brother, it would be well to Send them, by a Safe conveyance Sooner, as the President will leave us about the 4th or 5th of next month, and if they are not too large they might be enclosed to him by Mail—I have not been yet informed respecting the packet mentioned as addressed by you to my Father.When you visit Boston it will give us pleasure to have an interview with you and Mrs: Felt at Quincy.As above respectfully Your’s 
				T. B AdamsDr Mr. Zenas Stoddard to T B Adams Esqr & others proprietors in Common of the Medford farm in A/c & by Notes.1826.   Dls Cts Feby7thOn Settlement To your Note of hand of 19th May 1820}for $65.0.Int: to this day$22.43=87.43Do Your Note for $280 Int67.20=347.2089.63434.6334.48469.11Feby7th.To Your Note 28 Feby 182492.50Int 2 yrs11.10To Your Note 21 March 182588.0Int 1 yr5.28To Your Note 7th Feby 182651.50Int 1 yr3.9251.471826 March21.To Rent of Farm one year300.To Amount of labour25.576.4796.48Bale Dr:479.99Contra Cr:1826 Feby 7th By Your A/c for 207 1/2 Rods of Stone Wall207.50By Do30 Posts6.0By Cash receipts to December 5th 1825.1920By DoFeby7th 182625.0By a balance of Account suspended for vouchers in 1823—produced and allowed 7th Feby}13.61By Labour on the farm the year past25.469.11Contra CrFeby7thBy Cash balance on A/c of Rent$34.48May4thBy Cash as by Rect of T. B A14.0MayBy Do of J H Foster48.0   
			